     Case 2:19-cv-00578-TLN-KJN Document 54 Filed 03/31/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   KAREEM J. HOWELL,                                 No. 2:19-cv-0578 TLN KJN P
12                      Plaintiff,
13          v.                                         ORDER
14   M. LIDDELL, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant
18   to 42 U.S.C. § 1983. On March 26, 2021, the district court adopted the February 4, 2021 findings
19   and recommendations. Accordingly, this matter is set for an evidentiary hearing with respect to
20   whether plaintiff exhausted his administrative remedies. (See ECF No. 51.) The procedures for
21   the evidentiary hearing are set forth herein.
22          A. Witnesses
23          On or before forty-five days prior to the hearing, the parties shall provide witness lists.
24   Each party may call any witness designated by the other.
25          1. No other witness will be permitted to testify unless:
26                  a. The party offering the witness demonstrates that the witness is for the purpose
27   of rebutting evidence which could not be reasonably anticipated prior to the evidentiary hearing.
28
                                                      1
     Case 2:19-cv-00578-TLN-KJN Document 54 Filed 03/31/21 Page 2 of 6


 1                   b. The witness was not discovered after the exchange of witnesses and the

 2   proferring party makes the showing required in “2” below.

 3           2. Within the thirty day period prior to the evidentiary hearing, the parties shall promptly

 4   inform the court and opposing parties of the existence of the unlisted witnesses so that the court

 5   may consider at the evidentiary hearing whether the witnesses shall be permitted to testify. The

 6   witnesses will not be permitted unless:

 7                   a. The witnesses could not reasonably have been discovered prior to the exchange

 8   of witness lists;

 9                   b. The court and the opposing party were promptly notified upon discovery of the

10   witnesses;

11                   c. If time permitted, the party proferred the witnesses for deposition; or

12                   d. If time did not permit, a reasonable summary of the witnesses’ testimony was

13   provided to the opposing party.

14           The procedures for plaintiff to obtain witnesses at the evidentiary hearing are the same as

15   those set forth in the November 8, 2019 scheduling order. The undersigned repeats those

16   procedures herein.

17           I. Procedures for Obtaining Attendance of Incarcerated Witnesses Who Agree to Testify

18   Voluntarily

19           An incarcerated witness who agrees voluntarily to attend the evidentiary hearing to give

20   testimony cannot come to court unless this court orders the warden or other custodian to permit
21   the witness to be transported to court. This court will not issue such an order unless it is satisfied

22   that:

23                   1.     The prospective witness is willing to attend;

24                   and

25                   2. The prospective witness has actual knowledge of relevant facts.

26           Forty-five days prior to the evidentiary hearing, a party intending to introduce the
27   testimony of incarcerated witnesses who have agreed voluntarily to attend the evidentiary hearing

28   ////
                                                       2
     Case 2:19-cv-00578-TLN-KJN Document 54 Filed 03/31/21 Page 3 of 6


 1   must serve and file a written motion for a court order requiring that such witnesses be brought to

 2   court at the time of the evidentiary hearing. The motion must:

 3                  1. State the name, CDC Identification number, and address of each such witness;

 4                  and

 5                  2. Be accompanied by affidavits showing that each witness is willing to testify

 6                  and that each witness has actual knowledge of relevant facts.

 7          The willingness of the prospective witness can be shown in one of two ways:

 8                  1. The party can swear by affidavit that the prospective witness has informed the

 9                  party that he or she is willing to testify voluntarily without being subpoenaed. The

10                  party must state in the affidavit when and where the prospective witness informed

11                  the party of this willingness;

12                  Or

13                  2. The party can serve and file an affidavit sworn to by the prospective witness, in

14                  which the witness states that he or she is willing to testify without being

15                  subpoenaed.

16                  The prospective witness’ actual knowledge of relevant facts can be shown in one

17          of two ways:

18                  1. The party can swear by affidavit that the prospective witness has actual

19                  knowledge. However, this can be done only if the party has actual firsthand

20                  knowledge that the prospective witness was an eyewitness or an ear-witness to the
21                  relevant facts;

22                  Or

23                  2. The party can serve and file an affidavit sworn to by the prospective witness in

24                  which the witness describes the relevant facts to which the prospective witness

25                  was an eye- or ear-witness. Whether the affidavit is made by the plaintiff or by the

26                  prospective witness, it must be specific about what the incident was, when and
27                  where it occurred, who was present, and how the prospective witness happened to

28                  be in a position to see or to hear what occurred at the time it occurred.
                                                      3
     Case 2:19-cv-00578-TLN-KJN Document 54 Filed 03/31/21 Page 4 of 6


 1           The court will review and rule on the motion for attendance of incarcerated witnesses,

 2   specifying which prospective witnesses must be brought to court. Subsequently, the court will

 3   issue the order necessary to cause the witness’ custodian to bring the witness to court.

 4           II. Procedures for Obtaining Attendance of Incarcerated Witnesses Who Refuse to Testify

 5   Voluntarily

 6           If a party seeks to obtain the attendance of incarcerated witnesses who refuse to testify

 7   voluntarily, forty-five days prior to the evidentiary hearing, the party should submit a motion for

 8   the attendance of such witnesses. Such motion should be in the form described above. In

 9   addition, the party must indicate in the motion that the incarcerated witnesses are not willing to

10   testify voluntarily.

11           III. Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Agree to

12   Testify Voluntarily

13           It is the responsibility of the party who has secured an unincarcerated witness’ voluntary

14   attendance to notify the witness of the time and date of the evidentiary hearing. No action need

15   be sought or obtained from the court.

16           IV. Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Refuse to

17   Testify Voluntarily

18           If a prospective witness is not incarcerated, and he or she refuses to testify voluntarily,

19   forty-five days before the evidentiary hearing, the party must prepare and submit to the United

20   States Marshal a subpoena for service by the Marshal upon the witness. (Blank subpoena forms
21   may be obtained from the Clerk of the Court). Also, the party seeking the witness’ presence must

22   tender an appropriate sum of money to the witness through the United States Marshal. In the case

23   of an unincarcerated witness, the appropriate sum of money is the daily witness fee of $40.00 plus

24   the witness’ travel expenses.

25           A subpoena will not be served by the United States Marshal upon an unincarcerated

26   witness unless the subpoena is accompanied by a money order made payable to the witness for
27   the full amount of the witness’ travel expenses plus the daily witness fee of $40.00. As noted

28   earlier, because no statute authorizes the use of public funds for these expenses in civil cases, the
                                                       4
     Case 2:19-cv-00578-TLN-KJN Document 54 Filed 03/31/21 Page 5 of 6


 1   tendering of witness fees and travel expenses is required even if the party was granted leave to

 2   proceed in forma pauperis.

 3          V. Potential Witness Released from Custody

 4          With his opposition to the motion for summary judgment, plaintiff provided two inmate

 5   declarations. (ECF No. 51 at 7-8.) The inmate locator for the CDCR shows that inmate Mark A.

 6   Hunt, F-60076, is no longer in CDCR custody. Accordingly, counsel for defendants shall provide

 7   the court with Mr. Hunt’s last known address.

 8          B. Exhibits, Schedules and Summaries

 9          Both parties shall exchange copies of their exhibits thirty days prior to the evidentiary

10   hearing. Any objections to the exhibits may be raised at the hearing.

11          1. No other exhibits will be permitted to be introduced unless:

12                  a. The party proferring the exhibit demonstrates that the exhibit is for the purpose

13   of rebutting evidence which could not have been reasonably anticipated, or

14                  b. The exhibit was discovered after the exchange of exhibits and the proferring

15   party makes the showing required in Paragraph “2” below.

16          2. Within the fifteen-day period prior to the evidentiary hearing, the parties shall

17   promptly inform the court and opposing counsel of the existence of such exhibits so that the court

18   may consider their admissibility at the evidentiary hearing. The exhibits will not be received

19   unless the proferring party demonstrates:

20                  a. The exhibits could not reasonably have been discovered earlier;
21                  b. The court and the opposing party were promptly informed of their existence; or

22                  c. The proferring party forwarded a copy of the exhibit(s) (if physically possible)

23   to the opposing party. If the exhibit(s) may not be copied the proferring party must show that he

24   has made the exhibit(s) reasonably available for inspection by the opposing party.

25          C. Evidentiary Hearing

26          The U.S. Courthouse is currently closed to the public due to the current COVID-19
27   pandemic. Thus, along with their witness lists, the parties shall also inform the court whether

28   ////
                                                      5
     Case 2:19-cv-00578-TLN-KJN Document 54 Filed 03/31/21 Page 6 of 6


 1   anyone has an objection to the court holding the evidentiary hearing by Zoom, or whether the

 2   hearing should be delayed until it can be held in person.

 3            Accordingly, IT IS HEREBY ORDERED that an evidentiary hearing is set for July 6,

 4   2021, at 9:00 a.m., before the undersigned; the parties shall prepare for the hearing in accordance

 5   with the terms set forth in this order.

 6   Dated: March 31, 2021

 7

 8

 9

10   /howe0578.evi

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      6
